DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 3.	This action is in response to the papers filed 06/21/2022.
Currently, claims 1, 25-31, 34, 67-70, 73, 75-76, 78-80, and 82-85 are pending.
Claims 25-31, and 34, are previously withdrawn. 
Claims 1, 67-70, 73, 75-76, 78-80 and 82-85 are under the examination.
4.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 68-70, 75-76, 79, 82 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Wiechmann (Wiechmann and Kuerer, Cancer; 2008; 15; 112(10):2130-2142), Burstein (The New England Journal of Medicine 350; 2004; 14; pages 1430-1441) and Yang (Yang et al. Pathology International; 2003; 53: 422–428).
Regarding Claims 1, 68-70, 75-76, 79, 82, and 84, Fischer teaches a method for evaluating the prognosis of an early stage breast cancer patient, for example, determining good prognosis OR bad prognosis (i.e. cancer recurrence, metastasis or relapse) via a combination of biomarkers’ expressions [e.g. a combination of Her2/neu (ERBB2), Ki67 and progesterone hormone receptor) (see abstract, para 0009, para 0018, para 0135, para 0158, Table 18). 
Fischer teaches the method comprises collecting a primary breast tumor tissue sample (abstract, para 0052-0053). Fischer teaches that the breast tumor can be DCIS (para 0019), and the primary breast tumor tissue sample can be obtained by fine needle aspiration biopsy, core needle biopsy, or excisional biopsy (para 0053). Thus, Fisher teaches collecting/providing a tissue sample from a DCIS lesion of a subject, that can be an initial DCIS lesion because Fisher teaches performing the method at early stage of breast cancer at the time of initial diagnosis or initial screening step (see para 0005, para 0029, para 0081, para 0209, para 0212, abstract).
Particularly, Fisher teaches that the method comprises detecting expression of biomarkers in a sample wherein overexpression of the biomarkers is indicative of either a good prognosis (disease free survival) or a bad prognosis (cancer recurrence, metastasis, or death) (para 0009).  Fischer teaches that the method disclosed can be used in combination with assessment of conventional clinical factors (tumor size, tumor grade, lymph node status, and family history) and/or analysis of the expression level of conventional breast cancer markers such as Her2/neu (also known as ERBB2), Ki67, and PR (see paras 0009, 0023, 0027, 0147, 0112-0113, 0137, 0158-0159; Table 12, 18). Fischer teaches that methods for detecting expression of the biomarkers can include using antibodies that are directed against specific biomarker proteins in various methods such as Western blot, ELISA, immunoprecipitation or immunohistochemistry (para 0055).  Fischer further teaches that methods for detecting expression of the biomarkers can include using nucleic acid probes in methods such as RT-PCR, microarray hybridization (para 0090, 0093, 0095). Thus, Fischer teaches detecting whether the sample is positive or negative for each of Ki67, PR, and ERBB2 by contacting the tissue sample with antibodies or nucleic acids specific for each of Ki67, PR, and ERBB2 and detecting the binding or absence of binding of the antibodies or nucleic acids specific for each of Ki67, PR, and ERBB2. Fischer further teaches that PR (-) is associated with poor prognosis, Ki67 (+) is associated with poor prognosis, and ERBB2 (+) is associated with poor prognosis (para 0006- 0007), indicating detecting PR (-), ERBB2 (+) and Ki67(+) correspond to poor prognosis. 
In addition, the teachings of Fischer include using biomarkers as prognostic indicators in evaluating breast cancer. For example, Fischer teaches prognostic indicators including molecular markers that provide some information regarding prognosis and likely response to particular treatments, for example, PR (progesterone steroid hormone receptor) status as a routine procedure in assessment of breast cancer patients (para 0006). Tumors that are hormone receptor positive (e.g. PR +) are more likely to respond to hormone therapy and also typically grow less aggressively, thus, resulting in a better prognosis for patients with PR (+) tumors (para 0006).
Regarding Claim 70, Fischer discloses kits for practicing the claimed invention.  Fischer teaches that the kits comprise reagents (e.g., an antibody or a nucleic acid) for specifically detecting the expression of one or more biomarkers of the invention (paras 0097-1000). Thus, Fischer teaches a method wherein the antibody or nucleic acid specific for Ki67, PR, and ERBB2 are part of a reagent panel consisting of an antibody or nucleic acid specific for each of Ki67, PR, and ERBB2. 
With regard to independent claims 1, 69 and 82, the claims are directed to detecting PR-, ERBB2+ and Ki67 + in a DCIS lesion, and administering recited treatment. 
Fischer does not teach removing the DCIS lesion via a lumpectomy with an adjuvant therapy or performing a mastectomy on the subject based on the tissue sample as “ Ki67+, PR-, and ERBB2+ (see claims 1 and 69); OR removing the DCIS lesion via a lumpectomy without adjuvant therapy, OR removing the DCIS lesion via a lumpectomy followed by adjuvant therapy or performing a mastectomy on the subject, based on the tissue sample’s expressions of Ki67, PR, and ERBB2 (see claim 82). With regard to claim 68, which depends from claim 1, Fischer does not teach radiation therapy as an adjuvant therapy.
Wiechmann teaches a guideline in classifying DCIS, a DCIS tissue with Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated DCIS that has a fast progression to poorly differentiated invasive breast cancer (see page 2134 col 2, Figure 1-2).  A DCIS tissue with Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer (page 2134 column 2, Figure 1-2). Wiechmann teaches evaluating DCIS recurrence, for example, DCIS can recur or progress to invasive breast cancer, thus, identification of molecular prognostic markers for DCIS will enable effective treatment for the patients; and a correlation between identification of molecular makers, DCIS classification, breast conserving surgery (also known as lumpectomy), adjuvant radiotherapy, predicting risk of DCIS and prognosis (see page 2131 column 1, and abstract). These teachings of the reference indicate detection of a DCIS specimen as “Ki67 (elevated), PR (-) and ERBB2 (+)” is a poor prognosis DCIS, thus, the subject requires suitable treatment. 
With regard to DCIS treatment, Wiechmann 2007 teaches current treatment trend of DCIS after distinguishing different types of DCIS (e.g. poorly differentiated invasive DCIS vs well-differentiated invasive DCIS by identification of these specific molecular markers (page 2139 column 1, Figure 2, Table 1). Therefore, this molecular marker identification in DCIS will facilitate the development of standardized treatment guidelines that dictate the extent of surgical treatment required, the need for radiotherapy, and the indications for systemic therapy (page 2139 column 1-2). 
Particularly, Wiechmann teaches the treatment trend of DCIS indicating mastectomy as a choice of treatment by 60% of DCIS patients and breast-conserving therapy (lumpectomy) was choices for 15% of the patients. In addition, the treatment of DCIS has moved toward breast-conserving therapy with or without radiotherapy (page 2132 column 1). 
Accordingly, all of the above teachings of the reference suggest identifying a poor prognosis DCIS tissue (i.e. “PR-negative, ERBB2- positive, and Ki67- elevated”) and administering lumpectomy with or without radiotherapy (e.g. adjuvant therapy) OR a mastectomy, that would lead to reduce the risk of subsequent DCIS (see p 2134 col 1 para 1-3 and col 2 para 4-5, Table 1, Figure 2).
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was made to have modified the method as taught by Fischer, so as to have applied the method comprising clear identification of DCIS classification as a PR (-), ERBB2 (+), and Ki67 (elevated) DCIS lesion, dictation of poorly differentiated DCSIS with fast progression to invasive breast cancer, and improvement in predicting treatment options, as taught by Wiechmann. Fischer teaches evaluating poor prognosis DCIS through a combination of markers including PR, ERBB2 and Ki67 and treating the breast cancer with surgery, radiation therapy and adjuvant therapy based on the prognosis made via expression of biomarkers (e.g. ERBB2, Ki67 and PR) (see para 0005-0009, para 0027). In addition, Fischer teaches detecting each of these three recited markers in breast cancer in association with poor prognosis, thus, it is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose (i.e. to predict the risk of DCIS). (See MPEP 2144.06 I)  
With regard to treatment, Fischer teaches treatment options and analysis of the treatments based on the prognosis, for example, “the majority of breast patients diagnosed at an early stage of the disease enjoy long term survival following surgery and/or radiation therapy without further adjuvant therapy. A significant percentage (approximately 20%) of these patients, however will suffer disease recurrence or death, leading to clinical recommendations that some or all early stage breast cancer patients should receive adjuvant therapy (e.g., chemotherapy)” (para 0027). Fischer teaches that “the methods of the invention find particular use in choosing appropriate treatment for early stage breast cancer patients” and “early stage breast cancer patients assessed as having a poor prognosis may be selected for more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation treatment (para 0027). Thus, Fischer indicates early stage breast cancer patients (those with a good prognosis and bad prognosis) can be treated with surgery and/or radiation and those with a poor prognosis should additionally receive more aggressive adjuvant therapy [e.g. chemotherapy, following surgery (e.g. lumpectomy or mastectomy) and/or radiation]. I 
Claims are directed to performing lumpectomy or a mastectomy, and they are surgeries to remove breast cancer. The above teachings of Fischer suggest performing lumpectomy with/without additional adjuvant therapy, or mastectomy based on the prognosis (e.g. poor prognosis raftering to relapse or recurrence of breast cancer, para 0031) assessed via the expressions of biomarkers in order to reduce breast recurrence of breast cancer or to develop a treatment strategy for the breast cancer patients (see claims 14-17, 35-36; claims 3 and 18-22; para 0027, para 0031). 
Wiechmann provides very clear guidance and information necessary to conduct DCIS prognosis of DCIS (same patient) through molecular markers that permits the ordinary artisan to choose relevant treatment options, while detection of specific markers in a DCIS lesion as PR (-), ERBB2 (+), and Ki67 (elevated) correspond to poor prognosis DCIS, and its associated treatment options were known at the time of invention was made, as taught by Fischer. Thus, this would have been obvious to a person of ordinary skill has good reason to have pursued the known options within the same technical field.  In turn, because the method as claimed has the properties predicted by the prior art, it would have been obvious to conduct the method that comprises a series of step in treating breast cancer as recited in the subject.
Fischer in view of Wiechmann does not teach management of DCIS.
Burstein 2004 provides DCIS treatment more in details, and Yang 2003 provides DCIS surgical treatments in DCIS patients along with the information of biomarker-expressions (i.e. HER2, PR and Ki-67) in excised DCIS tissue sample. 

Burstein teaches that the goal in treating DCIS is prevention of local recurrence-in particular invasive breast cancer. The options for surgical treatment include simple mastectomy or breast conserving surgery (often called lumpectomy) with only the affected areas of the breast excised (see p 1435 col 1 para 1).  Breast cancer recurs in 1 to 2 percent of patients (see p 1435 col 1 para 2).
 The summaries of treatments taught by Burstein are as follows:
Historically DCIS was treated with mastectomy which is highly effective for DCIS-curing at least 98% of lesions and is a potential treatment option of all patients. (see p 1435 col 1 para 2)
At the present time most women in the US are treated with lumpectomy however after breast conserving surgery for DCIS women are at risk for recurrence (see Table 1); and HER2 expression and histological features (e.g. grade of DCIS or expression of ER) correspond to recurrence. (see p 1435 col 1 para 3 through col 2 para 3, Table 1)
Radiotherapy is not indicated after mastectomy, and radiotherapy is routinely administered after breast conserving surgery to reduce risk of recurrence and consistently reduces the risk of recurrence by 40-60% (see page 1435 section titled Treatment and Table 2) (Limitation of claims 68, 79 and 81)
Burstein also teaches performing screening mammogram, palpation of a breast mass; and performing collecting the DCIS tissue (e.g. biopsy) to determine the treatment of breast cancer (abstract, p 1432 col 1 para 3, p 1433 col 1 para 2-3 and col 2 para 3, p 1435 col 1 para 3 and col 2 para 2, p 1437 col 2 para 1).
Yang teaches treating DCIS patients with surgical therapies that include lumpectomy (i.e. partial mastectomy), and mastectomy (see p423 col 1 para 3-4, p 424 col 1 para 3). Yang further teaches detecting PR (-), HER2 (+) (ERBB2), and Ki67 (+) in these excised DCIS tissue specimens, wherein the tissues were by obtained lumpectomy (i.e. partial mastectomy), quadrantectomy or mastectomy in DCIS patients who were not treated with chemotherapy or radiotherapy before their surgical therapies (see p 423 col 1-2). These teachings of Yang indicate detecting these three markers in the same patient who had an initial DCIS. 
In addition, in Table 2, Yang teaches Van Nuys classification of DCIS indicating PR negative, HER2 positive, and Ki67 high expression correspond to high grade DCIS (i.e. poorly differentiated infiltrating ductal carcinomas) (also see p 424 col 2, p 427 col 1 para 2). Yang teaches high nuclear grade DCIS was more aggressive and more common with microinvasion (see abstract), and suggests that DCIS with microinvasion should be treated with postoperative radiation therapy if the patient elects breast conservation, indicating to have lumpectomy followed by radiation therapy (p 427 col 2 para 2). 
                    
    PNG
    media_image1.png
    710
    1502
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer in view of Wiechmann, so as to have performed treating DCIS subject via treatment options taught by Burstein and Yang. For example, removing a lumpectomy with radiation or a mastectomy on any DCIS subject based on detected PR, ERBB2 and Ki67 (including those that have been detected as being Ki67+, PR-, and ERBB2+). The teachings of Burstein include treating DCIS with lumpectomy or mastectomy; detecting a risk of recurrence after lumpectomy, thus, administering radiotherapy after lumpectomy to reduce the risk of recurrence (see above and page 1435 section titled Treatment and Table 2). Burstein also teaches performing the assessment including determining the suitability for subsequent radiotherapy after breast surgery (see Table 2). Yang suggests treating DCIS patients based on detected nuclear grade DCIS (e.g. immunohistochemical characteristics according to Van Nuys classification), for example 
high nuclear grade DCIS (more aggressive and more common with microinvasion) is to be treated with lumpectomy followed by radiation therapy, as described above.
Therefore, one of skill in the art would have been motivated to have selected treatment options for DCIS patients via a lumpectomy with radiation OR a mastectomy on any subject (including those that have been detected as being Ki67+, PR-, and ERBB2+) with DCIS for the benefit of reducing the risk of local recurrence and invasive breast cancer.  
In this situation, Fischer in view of Wiechmann teach administering DCIS treatment after identification of DCIS (poor or good prognosis). Thus, one having skill in the art would have found it obvious to have administered the treatment after getting the information of DCIS status (e.g. aggressive or not) via detected recited biomarkers. 
Further, based on the prior art of Wiechmann, Burstein, and Yang, lumpectomy followed by radiation or mastectomy were two of the known options for treating DCIS and these known options are obvious because a person of ordinary skill has good reason to pursue the known treatment options within his or her grasp. If this leads to the anticipated success, it is like the product not of innovation but of ordinary skill and common sense.
 In conclusion, claims are obvious over the method of Fischer in view Wiechmann, Burstein and Yang, this is supported by level of knowledge in field for physicians at the time of the invention was made. Claims are obvious for one of the ordinary skill in the art to have performed a method comprising detecting PR (-), HER2 (+) (ERBB2), and Ki67 (+) in a DCIS sample and administering the recited treatment using the treatment options, based on the teachings of Fischer in view of Wiechmann, Burstein and Yang.
Above teachings of the cited references are consistent with knowledge in the field of DCIS prognosis guiding to look for these three markers in predicting the recurrence of DCIS.
5.	 Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Wiechmann (Wiechmann and Kuerer, Cancer; 2008; 15; 112(10):2130-2142), Burstein (The New England Journal of Medicine 350; 2004; 14; pages 1430-1441), and Yang (Yang et al. Pathology International; 2003; 53: 422–428), as applied to claims 1, 68-70, 75-76, 79, 82, and 84 above further in view of Boughey (Boughey et al. The Oncologist; 2007;12:1276-1287). 
With regard to claim 85, which depends from claim 82, Fischer teaches that “methods of identifying breast cancer patients and staging the disease are well known and may include manual examination, biopsy, review of patient's and/or family history, and imaging techniques, such as mammography, magnetic resonance imaging (MRI), and positron emission tomography (PET)” (see para 0020). Fischer teaches collecting breast tissue sample via biopsy (see para 0053).
Burstein teaches performing screening mammogram and other imaging, and palpation of breast mass in diagnosing DCIS and DCIS management including treating DCIS (see abstract, p 3 col 1 para 3, p 4 col 1 para 1-2, p 6 col 2 para 3, p 8 col 1 para 1, Table 2). The teachings of Yang include performing palpation of mass (p 424 col 1 para 3) and routine mammograms in DCIS patients (p 426 col 1 para 1). These teachings of Burstein and Yang indicate detecting DCIS lesions by palpation of or mammogram or other imaging in screening DCIS. Furthermore, Wiechmann teaches determining mammography in diagnosing DCIS and using screening mammography for the detection of DCIS lesions (see p 2131 col 1 para 1-2 and col 2 para 5). Wiechmann further teaches conducting palpation and mammography to diagnose DCIS for treating DCIS (see p 2132 col 1 para 1). The teachings of Fischer in view of Burstein and Wiechmann, as applied to claim 82 are fully incorporated here.
Fischer in view of Wiechmann, Burstein and Yang does not explicitly describe detecting the DCIS lesion by one or more of palpation, mammography, and magnetic resonance imaging (MRI); and identifying the subject as in need of treating the DCIS lesion, before collecting the tissue sample.
However, Boughey teaches a number of treatments for DCIS (abstract). Boughey teaches performing a biopsy (i.e. collecting a tissue sample from a DCIS lesion) in a subject (see p 1277 col 2 para 2, Figure 5, p 1285 col 2 para 2, p 1278 col 2 para 3). Boughey teaches performing diagnosing the DCIS through mammogram and breast magnetic resonance imaging (MRI), and assessing the subject as in need of treating the DCIS lesion (see abstract, p 1277 col 2 para 3-4 through p 1278 col 1, p 1280 col 1 para 3, Figure 5 below).
In Figure 5, Boughey teaches a series method steps in treating DCIS comprising detecting DCIS via mammogram and palpation; detecting molecular markers (i.e. the expression of HER-2/neu (i.e. ERBB2), Ki-67, progesterone receptor (PR) and ER in DCIS biopsy specimen; providing the treatments (e.g. proving single Herceptin, mastectomy) and determining the status of these molecular makers again after the treatment (also see p 1284 col 2 para 3). This indicates identifying the DCIS subject for the treatment decision after detecting the DCIS using mammogram and palpation. Additionally, Boughey teaches using magnetic resonance imaging (MRI) in diagnosing DCIS (see p 1278 col 1 para 2, p 1284 col 1 para 1).

    PNG
    media_image2.png
    699
    481
    media_image2.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have applied the method of Boughey that explicitly describes a series of method steps involved in treating DCIS, to the method, as taught by Fischer in view of Wiechmann, Burstein and Yang. The method of Fischer in view of Wiechmann and Burstein teaches identification of DCIS classification as a PR (-), ERBB2 (+), and Ki67 (elevated) DCIS lesion; dictation of poorly differentiated DCIS with fast progression to invasive breast cancer; and improvement in predicting treatment options to reduce the risk of recurrence of DCIS, as described above. The references also teach conducting palpation of breast cancer mass, mammography and other imaging in screening DCIS. Further, Boughey provides determining the DCIS subject for treatment decision in a series of method steps after detecting DCIS via the palpation and mammography, and detecting the status of three markers (i.e. PR, ERBB2 and Ki-67) in DCIS specimen. Thus, this would have been obvious to have conducted the method in a series of method steps in treating DCIS in the subject.
6.	Claims 67 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Wiechmann (Wiechmann and Kuerer, Cancer;2008;15;112(10):2130-2142), Burstein (The New England Journal of Medicine 350;14 April 1, 2004 pages 1430-1441) and Yang (Yang et al. Pathology International; 2003; 53: 422–428), as applied to claims 1 and 69 above and in further view of Boland (British Journal of Cancer ; 2004; Vol 90; pages 423-429) and Marsh (British Journal of Cancer; 1998; Vol 77 No 9; pages 1460-1468). 
	With regard to claims 67 and 73, the teachings of Fischer, in view of Wiechmann, Burstein and Yang, as applied to claims 1 and 69 above, are fully incorporated here. 
The combined references do not teach a method further in detail comprising detecting whether the sample is positive or negative for each of COX2 and p16 by contacting the tissue sample with antibodies or nucleic acids specific for each of COX2 and p16, and detecting the binding or absence of binding of the antibodies or nucleic acids specific for each of COX2 and p16. 
However, Wiechmann teaches that a DCIS tissue with Ki67 (elevated), PR (-), ERBB2 (+) and COX2 (elevated) is classified as a poorly differentiated DCIS that has a fast progression to poorly differentiated invasive breast cancer (Figure 1, page 2134, page 2136), and a DCIS tissue with Ki-67 (low), PR (+), ERBB2 (-) and deletion of chromosome16 is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer (Figure 1, page 2134, column 2). 
Furthermore, Boland teaches that COX2, HER2 (also known as ERBB2), ER and Ki67 expression was determined by immunohistochemistry on paraffin tissue sections of DCIS (n=187), IBC (n=65) and normal breast reduction tissue (n=60) (abstract). Boland teaches collecting a tissue sample from a DCIS lesion, detecting whether the sample is positive or negative for each of COX2, HER2, ER, and Ki67 by contacting the tissue sample with antibodies specific for each of COX2, HER2, ER, and Ki67, and detecting the binding or absence of binding of the antibodies specific for each of COX2, HER2, ER, and Ki67 (page 424 sections titled Immunohistochemistry and Evaluation of Immunostaining).  
Additionally, Marsh teaches that cyclin D1, pRb, and p16 expression was determined by immunohistochemistry on paraffin tissue sections of 13 cases of pure DCIS and 18 cases containing both an invasive and an intraductal component (abstract).  Marsh teaches collecting a tissue sample from a DCIS lesion, detecting whether the sample is positive or negative for each of cyclin D1, pRb, and p16 by contacting the tissue sample with antibodies specific for each of cyclin D1, pRb, and p16, and detecting the binding or absence of binding of the antibodies specific for each of cyclin D1, pRb, and p16 (page 1461 section titled Tumor Samples and page 1463 section titled Immunohistochemistry).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer, Wiechmann, Burstein and Yang by further detecting whether the sample was positive or negative for each of COX2 and p16 as suggested by Boland and Marsh.  In the present situation, the prior art of Boland and Marsh teach that COX2 and p16 were known molecular markers that were being investigated in DCIS.  Based on the teachings of the prior art, the skilled artisan would have been motivated to detect whether a DCIS lesion was positive or negative for each of COX2 and p16 for the benefit of being able to further study whether these additional biomarkers are predictive of breast cancer prognosis.  
7.	 Claims 78, 80 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Wiechmann (Wiechmann and Kuerer, Cancer; 2008; 15; 112(10):2130-2142), Burstein (The New England Journal of Medicine 350; 14 April 1, 2004 pages 1430-1441) and Yang (Yang et al. Pathology International; 2003; 53: 422–428), as applied to claims 1, 69, and 82 above, further in view of Dunne (Dunne et al. J Clin Oncol; 2009; 27:1615-1620).
With regard to claims 78, 80 and 83, which depend from claims 1, 69 and 82, respectively, the claims recite “wherein a tumor-free margin of the removed DCIS lesion is 2 mm or greater. 
The teachings of Fischer in view of Wiechmann, Burstein and Yang, as previously described, are fully incorporated here.
Fischer in view of Wiechmann, Burstein and Yang does not specifically teach the limitation of the claims. However, Burstein teaches that the extent of DCIS in the breast and the existing margin determine the likelihood of identifying residual disease on re-excision. 
Dunne teaches observing a significant decrease recurrence of breast cancer after receiving a breast conserving surgery (e.g. lumpectomy) and radiation therapy (adjuvant therapy) in the patients negative margins compared the patients with positive margin (abstract, p 1618 col 1). Dunne further teaches a finding of the specific margin threshold of 2 mm was superior to a margin less than 2mm (abstract, p 1618 col 1, Table 2). In addition, Dunne also teaches that 2-mm margins provide equivalent local control when compared with larger margins and no further advantage in local control is obtained with the routine use of margins greater than 2 mm (p 1619 col 2 para 2). This teaching of Dunne indicates “wherein a tumor-free margin of the removed DCIS lesion is 2 mm or greater”. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included determining tumor-free margin of the removed DCIS lesion, as taught by Dunne, to the method of Fischer in view of Wiechmann, Burstein and Yang. Burstein teaches that nearly half of patients with margins that are less than 1 mm have residual DCIS on re-excision, and margins with a width of 1 mm or more are associated with a reduced risk of recurrence, a reasonable treatment goal (p 1437 col 2 para 2), although Burstein does not specifically teach margin threshold. Yang discusses the subject receiving further surgery after a lumpectomy because of positive margins (see p 242 col 1 para 3, p 246 col 2). Dunne teaches that the margin threshold is 2 mm. Thus, this would have been obvious to have substituted the method of using 2 mm tumor-free margin by Dunne with the method of using free-margin of 1 mm or more, as taught by Fischer in view of Wiechmann, Burstein and Yang. This substitution would achieve the method that provides the optimum width of disease-free margin in treating DCIS.  
Response to Arguments
The response traverses the rejection on pages 10-21 of the remarks mailed on 06/21/2022.
(A) With regard to rejection of claims 1, 68-70, 75-76, 79, 82 and 84, key assertions in the response are as follows (see pages 10-12 for more details);
(1)	Synergistic effects of a combination of recited markers in a DCIS sample that correspond the subject in the highest risk category (i.e. synergistic between PR, ERBB2 and Ki67 expressions in the same DCIS patient in predicting DCIS recurrence); and the sub-combination of the three makers (e.g. only two markers or PR alone) do not correspond to the highest risk category (based on the disclosure of the specification in Table 9, para 0516, para 0595, para 0527, para 0025).
For example, PR negative, ERBB2 positive and Ki67 positive has a HR (hazard ratio) = 4.0, whereas PR negative can be substituted for estrogen receptors negative (ER negative).
(2)	The method required detecting at least these markers in a DCIS and analyzed in the same DCIS patient.
(3)	The cited references that PR-, ERBB2+, and Ki67+ were each independently associated with "poor prognosis", thus, each marker associated with a prognosis without regard to the status of other markers in the same subject.
(4)	The claimed method applies the synergistic effect of the recited combination of markers to treat a subject with DCIS with therapy having an aggressiveness that is appropriate for the predicted risk of recurrence, and therefore would benefit most from aggressive treatment that reduces the risk.  The net benefit of these subjects is likely to derive from the recited treatment options is the greatest among the population of DCIS patients. 
The argument is reviewed and fully considered but not found persuasive. 
First, the argument of the synergistic effects of a combination of recited markers in a DCIS sample appears to be that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Thus, the evidence must show unexpected results, for example, providing the evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism") or evidence of unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art (See MPEP 716.02). In this situation, the applicant does not provide an evidence that shows the synergistic effects. 
Second, the data in the specification does not provide detecting synergistic effect between PR-negative, ERBB2-positive and Ki67-positive DCIS sample in predicting DCIS recurrence. In Table 9 (page 246), the data shows PR negative (HR 1.3 OR 1.5), ERBB2 positive (HR 1.1 OR 2) and Ki67 positive (HR 1.7 OR 2.3), indicating the combination of three as HR 4.1/ 5.8 for risk of invasive event/risk for DCIS event, respectively. Although, the specification discloses that HR= 4.0 for PR negative, HER2 positive and Ki67 positive for subsequent DCIS event, and HR= 5.8 for ER negative, HER2 positive and Ki67 positive for subsequent DCIS event (see para 0595). The specification does not show any synergistic effect of PR, ERBB2 and Ki67, or there is nothing in the specification that suggests that the claimed combination has any synergistic properties. See MPEP 716.02 and MPEP 2164.05.  
MPEP 716.02 (a) I states that “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).”
	Wiechmann clearly teaches detecting these recited markers in the same DCIS subject and a DCIS sample of “PR-negative, ERBB2-positive and Ki67-elevated” represents aggressiveness (i.e. poor prognosis) in predicting DCIS recurrence
(see the rejection above). In addition, knowledge gained from the state of the art, Yang (Table 2) and Boughey (Figure 5) also teach to detect the expression of a combination of markers (NOT individually) including PR, ERBB2 and Ki67 to predict the risk of DCIS. Yang suggests to identify high grade DCIS (e.g. aggressive DCIS) in a DCIS sample of PR-negative, ERBB2-positive, and Ki-67 high expression in predicting DCIS recurrence, indicating to perform the method in same DCIS patient (Table 2, see the rejection). Thus, the knowledge gained from the cited references in the rejection, it was very clear to identify the risk of DCIS (aggressive DCIS) through a combination of makers including PR, Ki67 and ERBB2 to predict the DCIS recurrence; and no doubt that DCIS subjects would benefit most from suitable treatment (e.g. aggressive treatment) that reduce the risk of the subject. 
In conclusion, claims require detecting a combination of three recited markers in DCIS; and to administer the recited treatment based on the detected markers (e.g. PR -, ERBB2 + and Ki67 +). All the cited references teach detecting all three recited markers. The references teach detecting a combination of three markers correspond to high grade DCIS and administering the recited treatment. Claims do not require to have synergistic effects between three markers to determine the recurrence or relapse; or to determine the effect of the treatment in the method. Thus, parts of the argument which were not required by the method of the claims are out of context. 
(B) The cited references fail to provide sufficient guidance for one of ordinary skill in the art to modify Fischer in the manner suggested, with a reasonable expectation of success; and Claim 85.
The response asserts the teachings of each cited references (see pages 13-17). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fischer
With regard to the teachings of Fischer, the assertions are directed to not teachings of the predictive value of these markers for disease recurrence OR classification based on risk of future recurrence which were not required by the claims, as described above. 
The response asserts that each of PR, Ki67 and ERBB2 is insufficient to classifying the risk in patients for more aggressive treatment. This argument is not persuasive because claims are obvious over a combination of references. As described above, a combination of cited reference teaches classifying high-grade DCIS via three recited markers and administering the required treatment (see the rejection and the argument under A). In addition, claims do not recite any less/more aggressive treatment. What does “more aggressive treatment” specifically refer to in this context of the argument?
	The teachings of Fischer encompass perfuming the method in the context of a DCIS sample, however, the combined references illustrate performing the method in DCIS sample (see Burstein and Wiechmann, also see Yang and Boughey (Figure 5)). 
(3)  Response asserts that Fischer fails to provide sufficient guidance to the prognostic value of the combination of markers (any two or more of Ki67, PR and ERBB2) (see pages 14-15).
This argument is reviewed and fully considered, but not found persuasive. It would have been very clear to one having skill in the art that an association between high grade DCIS with the information of additional markers (e.g. 3 markers) would be stronger compared to the association with 1-2 markers. Thus, based on the teachings of Fischer alone, it would have been obvious to have used three makers or more as a combination to make clinical decision effectively because Fischer clearly teaches each of Ki67 positive, PR negative and ERBB2 positive correspond to poor prognosis, why would skilled person would take a choice of using less stronger association using less markers (e.g. two markers) in making clinical decision for aggressive DCIS, while the markers were known for poor prognosis of breast cancer,.
	 As described in the rejection, Fischer teaches detecting each of these three recited markers (Ki67+, PR-, and ERBB2+) in breast cancer in association with poor prognosis, thus, it is prima facie obvious to combine elements, each of which is taught by the prior art to be useful for the same purpose (i.e. to predict the risk of DCIS). (See MPEP 2144.06 I)
	 In addition, this argument which is not persuasive is merely directed to the teachings of Fischer alone. 
There are more evidences directed to this argument as follows;
Wiechmann significantly highlights using a combination of three recited markers in DCIS prediction as they correspond to poor prognosis DCIS (see the rejection) 
The above teachings of Yang and Boughey directly reflect the state of art having knowledge to detect a combination of markers including these three recited makers associated with high grade DCIS in predicting the risk of DCIS recurrence.  
Wiechmann and Boughey (pages 15-17)
(1) The response repeated the same argument made on 12/02/2021 with regard to Wiechmann (see pages 15-17). For example, Wiechmann states the followings, “no known prognostic markers for DCIS”, “Currently, we are not able to predict the risk that DCIS will recur or progress to IBC after treatment”, “HER-2 is not a prognostic marker for DCIS” and Figure 2 is guess work and prognostic of future risk of disease recurrence.
	 The argument is thoroughly reviewed and fully considered, but not found persuasive.
In 2007, Wiechmann summarized PR-, ERBB2+ and Ki67+ in a DCIS sample corresponds to poorly differentiated DCIS based on the analysis in hunting for molecular prognostic markers for DCIS (see abstract, Figure 2). After Wiechmann is published, the teachings provide guideline in managing DCIS, for example, Figure 2 serves as the guideline for clinicians. Apart from this guideline, in 2003, Yang provides Van Nuys classification of DCIS using a DCIS sample through a combination of biomarkers including three recited markers, that is “PR-negative, HER2 positive and Ki67 overexpression” is associated with HIGH GRADE DCIS (see Table 2). The specification acknowledges Van Nuys prognostic index (including the information of recited markers) in predicting DCIS risk (see para 0594-0595, 0451,0458, 0495). 
The records of prior art clearly show having a guideline for “how to evaluate DCIS recurrence”, and “how to determine Van Nuys prognostic index scoring using a combination of PR, ERBB2 and Ki67 to predict high grade DCIS”. This is a very straightforward guidance. Thus, why would one having skill in the art not to have followed such guideline. The records remarkably show HER2 + expression in included in predicting the DCIS risk.
Instead, one having ordinary skill in the art would have found it obvious to predict the risk of DCIS recurrence through a combination of known prognostic markers associated with poor prognosis of DCIS that would lead getting assessment of from a combined data of three recited markers. It is prima facie obvious to combine elements, each of which is taught by the prior art (Fischer, Wiechmann and Yang, Van Nuys prognostic index disclosed in specification and Yang 2003) to be useful for the same purpose (i.e. to predict the risk of DCIS). (See MPEP 2144.06 I)

(2) The response asserts that Wiechmann summarizes markers to characterize the current state of various DCIS tissue samples and would not consider them to predict the future risk of recurrent DCIS. 
The response asserts Boughery Figure 5 for not providing any guidance to combine analysis of PR, Ki67 and ERBB2 expressions, and the guideline in the Boughery is for whom the decision to treat has already been made (see page 17 for more details and see page 20 for argument of claim 85) 
In addition, in the argument (Fischer, Wiechmann), the applicant keeps focusing on prognostic value and recurrence/relapse in treating DCIS which are not the limitations of the claims.
The arguments are thoroughly reviewed and fully considered, but not found persuasive.
The claims are directed to “A method of treating breast cancer/a DCIS lesion…...”. The claims only require to detect PR-, ERBB2+ and Ki67+ in a DCIS sample and administer the recited treatment that leads to reduce a risk of subsequent breast cancer. The claims do not recite to perform the method predict the future DCIS recurrence (e.g. 1-5-10 years follow-up of DCIS). Thus, this argument is not commensurate in scope with the instant claims which are directed to the method of treating breast cancer/a DCIS lesion, not the method of evaluating prognostic value of the biomarkers nor determining the likelihood of the DCIS recurrence or relapse. 
Nonetheless, the teachings of the cited references (Fischer and Wiechmann, Yang), very clearly teach/suggest evaluating the poor prognosis of DCIS recurrence through a combination of markers including 3 recited markers, as described above (also see the rejection). As a physician (one having skill in the art), what will be the reason not to evaluate aggressive DCIS recurrence using a combination of 3 recited markers, while prior art provides a clear guidance in detecting these markers.
In addition to above prior art, per Boughery 2007 Figure 5, M.D Anderson Center Cancer trial already provided a guideline to monitor DCIS recurrence/relapse/likelihood of DCIS to study these 3 recited makers for treating the DCIS patient. 
Claims are directed to performing the method in a breast subject using an initial DCIS lesions, however, the claims are not limited to not performing the method in such subject with prior treatment for breast cancer (e.g. drug therapy etc.), thus, the guidance provided by Boughery Figure 5 is applicable for the subject with initial DCIS. If not, what will be the reliable reason not to follow such guidance. 
Thus, all the records of prior art clearly show to evaluate these three markers for future risk of DCIS, although claims do not require such limitation.
	MPEP 2144. IV. RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE, states that “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”. In this situation, prior art teach each of all markers associated with aggressive DCIS and the method of treating DCIS required by the claims. 
(C) No sufficient motivation or reason has been established where the proposed combination of Fischer and Burstein would destroy Fischer's basic objective. 
The arguments under this session are directed to the teachings of Fischer and Burstein would destroy Fischer's basic objective of stratifying and providing appropriate treatment based on patients based on risk (see pages 18 -20 for more details). 
The arguments are thoroughly reviewed and fully considered, but not found persuasive.
First, Burstein teaches providing the treatment (via choosing from treatment options) after investigating the DCIS (e.g. pathological evaluation) (see Table 2, Figure 1, p 1435 col 2) (indicating identifying underlying differences among DCIS lesions), although Burstein does not disclose particular pathological evaluation which were known in the field as common knowledge to look at particular markers to predict the risk of DCIS (e.g. Fischer). 
Furthermore, Burstein provides DCIS treatment options to choose, see below (OR page 1435 col 1). 

    PNG
    media_image3.png
    187
    480
    media_image3.png
    Greyscale

With regard to the argument directed to “prognostic factor/prognostic value of biomarkers with regard to DCIS recurrence”, the claims are directed to “A method of treating breast cancer/a DCIS lesion…...”. The claims only require to detect PR-, ERBB2+ and Ki67+ in a DCIS sample and administer the recited treatment that leads to reduce a risk of subsequent breast cancer. The claims do not recite to perform the method predict the future DCIS recurrence (e.g. 1-5-10 years follow-up of DCIS). Thus, this argument is not commensurate in scope with the instant claims which are directed to the method of treating breast cancer/a DCIS lesion, not the method of evaluating prognostic value of the biomarkers nor determining the likelihood of the DCIS recurrence or relapse. All the records of prior art clearly show to evaluate these three markers for future risk of DCIS, although claims do not require such limitation (see above).
	MPEP 2144. IV. RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE, states that “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”. In this situation, prior art teaches each of all markers associated with aggressive DCIS and the method of treating DCIS required by the claims.
	In this office action, the rejection has been modified to clearly address the remarks. The teachings of Fischer in view of Wiechmann, Burstein and Yang, show claims are obvious over the cited prior art. In addition, at the time of the invention was made, it was a common practice in treating DCIS or any other cancer that administering treatment after evaluating the status or stage of the disease. The status of the DCIS was assessed by a combined information or score of biomarkers (i.e. PR, ERBB2 and Ki67), as exemplified in Wiechmann (Figure 2), Fischer and Yang (Van Nuys index Table 2). 

(D)  Claims 67, 73, 78, 80 and 83
The response asserts that above claims non-obvious because their independent claims are non-obvious. 
However, the rejection is maintained as the rejection of independent claims is maintained.
In conclusion, the rejection is modified to accordingly with the amendments and to clearly address the arguments. The rejection is maintained. 
8.	No claims are allowed.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634